Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 14-16 and 19-20 are pending  and are  under consideration in the instant office action.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/27/2021  is acknowledged. Claim 17 is cancelled and claims 14, 15, 19 and 20 are amended and are under consideration in the instant office action.
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 	Applicants' arguments, filed 05/27/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/27/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.


Claim Rejections - 35 USC § 103
New grounds of rejection necessitated by the amendment filed on 05/27/2021
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 7-10 and 35-43  are rejected under 35 U.S.C. 103(a) as being unpatentable over Manku et al. (US 2014/0213648)  and Yokoyama et al. (US 8802718) in view of Kamido et al (Lipids, 1988, 23, pp. 917-923; cited in IDS)
Instant claims are drawn to a  method of treating a cardiovascular-related disease in a subject having glucose levels of at least about 200 mg/dL, the method comprising: (a) measuring a baseline level of membrane cholesterol domain formation and/or a baseline level of oxidative modification of membrane polyunsaturated fatty acids in the subject prior to step (b); and (b) administering to the subject a pharmaceutical composition comprising at least 80%, by weight of all fatty acids (and/or derivatives thereof) that are present in the composition, eicosapentaenoic acid or a derivative thereof.
Manku et al.  teaches a method of treating and preventing atherosclerosis by administering eicosapentaenoic acid, in a dosage of at least 96% of the total weight of fatty acid, or 1-4g daily. (see [0014], [0103] and claim 12 for example). Manku et al. also
teaches the patients’ current statin therapy and the presence of diabetes as factor (see for example [0172)). Manku et al. specifically teaches their patient population to include subject who is diabetic [0117]. Manku et al also describes the evaluation of several 
	Yokoyama et al. teaches a composition which is useful for preventing the occurrence of a cardiovascular event in a patient who suffers from diabetes, prediabetes or abnormal glucose tolerance, wherein the patient has a fasting blood glucose of at least 126 mg/dl, or a hemoglobin A1C of at least 6.5%for the diabetes (which reads on a normal blood glucose levels of at least  200 mg/dl)  the composition containing EPA-E wherein the content of EPA-E is at least 96% by weight in relation to the total content of fatty acid and derivatives thereof (Col.3, lines 16-50). Yokoyama et al. teaches that the  soft capsules containing high purity EPA-E (Epadel.TM. and Epadel S.TM.) are commercially available in Japan as safe therapeutic agents for arteriosclerosis obliterans and hyperlipidemia with reduced side effects, and in such products, proportion of EPA-E in total fatty acid is at least 96.5% by weight and this  drugs may be purchased for use in their invention and further describe administration of this in their studies (Col. 11, lines 26-36, Col.13, lines 7-10). 
	Manku et al. and Yokoyama et al. does not necessarily disclose instantly claimed step of measuring a second level of membrane cholesterol domain formation and/or a second level of oxidative modification of membrane polyunsaturated fatty acids in the 
However, Kamido teaches the effects of lipid composition in patients with and without atherosclerosis after administration of the purified ethyl ester derivative of EPA (abs). Kamido teaches plasma levels of total cholesterol and LDL-cholesterol decreased after administration of EPA ethyl ester (p.920, Fig.1). Kamido administers EPA ethyl ester to patients with and without atherosclerosis and  Kamido further attributes the effects of lowering total cholesterol and LDL-cholesterol to the administration of EPA ethyl ester (p.920, col.1, para.2) thus being a result-effective variable. Kamido teaches measuring a host of biomarkers, including total cholesterol and LDL-cholesterol, before and after EPA ethyl ester administration to verify the effects of the administration. 
As such, one of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the art of Manku et al., Yokoyama et al. and Kamido because the art establishes EPA, or its derivatives, as an effective agent for treatment and prevention of cardiovascular-related disease such as atherosclerosis in patients who are diabetic, by modulating cholesterol. A skilled artisan would glean from Manku et al., Yokoyama et al.  and  Kamido that administering EPA to patients knowing the effect of lowering total cholesterol and LDL-cholesterol. While  the three references here does not explicitly teach reducing cholesterol domain formation, Manku et al. and Kamido does indicate a direct effect on cholesterol. The prior art does not have to appreciate a new characteristic that is inherent to EPA administration (see MPEP 2112, Il for guidance). Combined teachings of both Manku et al, Yokoyama et al and  Kamido provides for the same active step of administering a composition of purified EPA to patients who are at risk for  cardiovascular related 
 Applicant’s invention, according to claim 15, limits claim 14 and requires composition to comprise of at least 90%, 95% or 96% by weight of EPA or derivative thereof, this is taught by Manku et al.
Applicant’s invention, according to claim 19-20, limits claim 14 requiring measuring a second level membrane cholesterol formation after administration of EPA composition respectively. As expressed supra, administration of EPA derivatives at a weight of at least 96% is prima facie obvious. Manku et al and  Kamido teaches measuring a host of biomarkers, including total cholesterol and oxidized LDL-cholesterol, before and after EPA ethyl ester administration to verify the effects of the administration.  While the references does not explicitly teach measuring membrane cholesterol formation, one of ordinary skill would glean from the disclosure to arrive at the instant limitation. As expressed supra, the discovery of the characteristic of membrane cholesterol formation with an old composition of EPA or derivative is not patentable. Furthermore, it is reasonable to . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 14-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following U.S. Patents: 10,406,130 (‘130)  (claims 1-12) 
Instant claims are drawn to a  method of treating a cardiovascular-related disease in a subject having glucose levels of at least about 200 mg/dL, the method comprising: (a) measuring a baseline level of membrane cholesterol domain formation and/or a baseline level of oxidative modification of membrane polyunsaturated fatty acids in the subject prior to step (b); and (b) administering to the subject a pharmaceutical composition comprising at least 80%, by weight of all fatty acids (and/or derivatives thereof) that are present in the composition, eicosapentaenoic acid or a derivative thereof.
Claims 1-12 of ‘130 are drawn to a method of treating or preventing atherosclerosis in a subject having a high baseline serum glucose level of at least 126 mg/dL and a baseline triglyceride level of about 200 mg/dL to 499 mg/dL, the method 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 14-16 and 19-20 are generic to all that is recited in claims 1-12  of ‘130 , specifically, The treatment of Atherosclerosis  recited in claim 1 of '130 is a specie of "Cardiovascular disease"  instantly claimed.  Therefore subject matter disclosed in claims instant claims 1-5 of the instant application is fully taught in claim 1 of patent ‘130 and hence anticipates the instant claims. 
 
Conclusion
Claims 14-16 and 19-20 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629